Citation Nr: 1234095	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for gastroesophageal reflux disease.

4.  Entitlement to an initial compensable evaluation for plantar fasciitis.

5.  Entitlement to an initial compensable evaluation for a right wrist disability.



REPRESENTATION

Appellant represented by:	Joshua Stone, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001 and from March 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for plantar fasciitis and a right wrist disability, and assigned noncompensable evaluations for each.  In addition, the RO denied service connection for PTSD, a left knee disability and gastroesophageal reflux disease.  The Veteran disagreed with the denials of service connection and with the ratings assigned for plantar fasciitis and his right wrist disorder.  When this case was previously before the Board in September 2011, it was remanded to afford the Veteran the opportunity to testify at a hearing before a Veterans Law Judge.  That was accomplished, and the case is again before the Board for appellate consideration.

In a statement dated June 2012, the Veteran withdrew his claims for service connection for traumatic brain injury, to include dizziness and headaches, and for a throat condition.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issues of entitlement to service connection for a left knee disability and gastroesophageal reflux disease and entitlement to initial compensable evaluations for plantar fasciitis and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was awarded the Global War on Terrorism Medal.

2.  The Veteran's depressive disorder and PTSD are related to his experiences, to include his fear of hostile military action, in Iraq.


CONCLUSION OF LAW

Depressive disorder, not otherwise specified and PTSD were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  In light of the favorable finding with regard to the claims for service connection for an acquired psychiatric disability, to include PTSD, no further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The discharge certificates disclose that the Iraq Campaign Medal and the Global War on Terrorism Service Medal were among the medals the Veteran was awarded.

The service treatment records from both of the Veteran's periods of active duty are negative for complaints or findings concerning a psychiatric disability.  A psychiatric evaluation on a report of medical examination in May 2006 was normal.  

In a statement dated November 2007, R.P.B., a social worker, related he had seen the Veteran on seven occasions since March 2007.  He asserted the Veteran had symptoms consistent with PTSD resulting from his experiences in Iraq.  He stated the Veteran flew helicopter missions.  He noted the symptoms included a sense of helplessness, social withdrawal and difficulty concentrating.

The Veteran was afforded a VA psychiatric examination in November 2010.  The examiner noted he reviewed the claims folder and the electronic medical records.  On review of the medical records, the examiner cited a July 2006 nursing intake note that showed a screening for depression was positive, and a screening for PTSD was abnormal.  There was no psychiatric treatment in the electronic medical records.  It was indicated the Veteran was not receiving psychiatric treatment and was not on psychiatric medication.  A mental status evaluation revealed the Veteran's behavior was somewhat tense and rigid.  His mood was primarily depressed, and his affect was appropriate to mood.  There were no indications of depersonalization or derealization.  The Veteran stated he felt depressed most of the time.  

When asked to give the examiner the worst traumatic event that occurred in Iraq, the Veteran said there was not really one thing.  He related his first job was economic development and water infrastructure and he was then moved to a different camp and only did power point presentations.  He asserted he lost motivation since he wanted to do what he was trained to do.  He claimed that throughout his ordeal in Iraq, he was rocketed, mortared and sniped at.  He maintained he witnessed death and destruction.  The Veteran reported he thinks about the bad things that happened to him once every two months.  He denied nightmares and symptoms of hypervigilance and startle reflex.  He also did not report being emotionally distant. The diagnosis was depressive disorder, not otherwise specified, secondary to combat trauma.  The examiner stated the Veteran did not meet the full criteria for PTSD.  He added it was more likely than not that the Veteran's depressive disorder was a result of the stressor the Veteran described he experienced in Iraq.  He also concluded the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.  

In June 2012, the Veteran reported that L.E.M., a friend of his, was picked by a convoy commander to investigate a suspected IED.  When his friend reached the perimeter of the hole with the suspected IED, it blew up and killed him.  The Veteran related he had his friend's combat medic badge.  

The Veteran was seen by a private psychologist in June 2012.  No medical records were available to the examiner.  It was noted the Veteran reported a counselor he saw through the VA in 2006 told him he had PTSD.  In response to a question concerning what events would meet the criteria for PTSD, the Veteran related that he was in Tikrit, Iraq in the fall of 2005.  One day, there was a lot of gunfire from outside the building and they started locking doors and hunkering down.  He claimed they were told the security patrol would come and get them out, but they waited for one or two hours.  It turned out it was celebratory gunfire for a wedding, but they did not know that.  He described an incident when he received sniper fire.  He also referred to an incident when he was working on a vehicle in the motor pool and got mortared.  He mentioned losing a friend, and the general prepping for combat patrols.  He cited the anxiety and not feeling safe.  The diagnoses were PTSD; depressive disorder, not otherwise specified, associated with PTSD; and compulsive personality pattern disturbance with pressure of activity to ward off PTSD and depressive symptoms.

As noted above, following the VA psychiatric examination in November 2010, the examiner specifically concluded the Veteran's depressive disorder was due to his stressors in Iraq, and he added it was due to his fear of hostile military activity.  The Board acknowledges the VA examiner failed to diagnose PTSD.  However, the Veteran has furnished a June 2012 report from a psychologist who opined the Veteran has PTSD, and that it was associated with his being in a combat area during a time of war.

Accordingly, the Board finds the evidence supports the claims for service connection for depressive disorder and PTSD.  


ORDER

Service connection for depressive disorder, not otherwise specified, and for PTSD is granted.


REMAND

The Veteran also asserts service connection is warranted for a left knee disability and gastroesophageal reflux disease.  With respect to the left knee, private medical records show the Veteran was found to have Osgood-Schlatter's disease in August 1986.  

Service department medical records disclose the Veteran was seen in November 1991.  It was stated he was a ROTC/Academy candidate.  It was noted he had a history of Osgood-Schlatter's disease.  An examination, to include X-rays, was negative.  The impression was resolved Osgood-Schlatter's disease.  

The service treatment records from the Veteran's first period of service reflect he was treated for complaints referable to the left knee.  It was reported in August 1999 that the Veteran had complained of left knee pain for one year.  The assessment was patellofemoral syndrome.  

Private medical records disclose the Veteran underwent a medial meniscectomy for a torn medial meniscus of the left knee in November 2004.  

The service treatment records from the Veteran's second period of service reveal he was seen in November 2005 and reported knee pain for approximately three months.  He stated he injured the knee on a march in 1998.  The assessment was left knee pain.  It was noted in April 2006 that the Veteran jumped an irrigation ditch during a patrol, and that he came down on his left knee.  This caused intense pain in the left knee.  It was exacerbated by walking on gravel and worsened through his tour, requiring constant pain medication.  

Following a VA examination in October 2007, the diagnosis was chondromalacia of the left knee with prior history of patellofemoral syndrome and internal derangement.  The examiner opined that the increased manifestations were at least as likely as not caused by the re-injury in July 2005.  

The Veteran also argues service connection is warranted for gastroesophageal reflux disease.  The Veteran reported frequent indigestion on a commissioning examination in February 1997.  A history of gastroesophageal reflux disease since 1996, with use of antacids, was reported.  It was indicated it was aggravated by exercise.  The abdomen and viscera were normal on examination in February 1997.

The service treatment records disclose the Veteran complained of abdominal swelling in March 2006.  He related he felt bloated and gassy.  An examination of the abdomen was normal.  The assessment was flatus.  He was seen for diarrhea the following month.  

On VA examination in May 2007, the Veteran stated he began to have symptoms of gastroesophageal reflux disease in Iraq.  Following an examination, the diagnosis was gastroesophageal reflux disease, by history.

The Veteran also claims increased ratings are warranted for bilateral plantar fasciitis and a right wrist disability.  During the hearing before the undersigned, the Veteran testified he continued to have pain in his feet.  He also described decreased strength in his right wrist.  He stated he had last seen a podiatrist at the VA Medical Center in Manchester, New Hampshire in 2009, and had most recently been treated for his right wrist there in 2010.  

The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the most recent VA examination for plantar fasciitis and his right wrist disability was conducted in 2007, and the Veteran has made evidentiary assertions that his condition was increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses and dates of treatment (VA and non-VA) from whom he has received treatment for left knee and gastroesophageal reflux disease since his separation from service, and for bilateral plantar fasciitis and a right wrist disability since 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's left knee disability, and the nature and severity of his right wrist disability and bilateral plantar fasciitis.  

(a) With respect to the left knee, the examiner is requested to furnish an opinion concerning whether there is clear and unmistakable evidence that a left knee disability was present prior to either period of service.  If so, the examiner should then comment whether the evidence of record is clear and unmistakable that a left knee disability was not chronically increased in severity during service beyond the natural progression of the disorder.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

(b) With respect to the right wrist, range of motion testing should be reported in degrees.  The examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  

(c) With respect to bilateral plantar fasciitis, all pertinent findings should be recorded.

3.  Schedule a VA gastrointestinal examination to determine the nature and etiology of any current gastrointestinal disability, to include gastroesophageal reflux disease.  The examiner is requested to furnish an opinion concerning whether there is clear and unmistakable evidence that gastroesophageal reflux disease was present prior to either period of service.  If so, the examiner should then comment whether the evidence of record is clear and unmistakable that gastroesophageal reflux disease was not chronically increased in severity during service beyond the natural progression of the disorder.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


